Title: To George Washington from Colonel Stephen Moylan, 24 February 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Colchester [Conn.] 24th Feby 1780
          
          I received a Letter from Governor Trumbull requireing an officer and eighteen men, to go on the Lines, which I orderd from the 2d Regiment, not doubting but it Coud be furnishd from thence, but Such is the State of these two regiments in respect to Cloathing that the party Coud not be furnishd. Lest any misrepresentation shoud be made, I Send you, herewith Copys of the Letters which past between the Governor and me upon that Subject. I have the honor to be with great respect Dear sir Your most obliged H. St
          
            Stephen Moylan
          
        